Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/03/2022 has been entered.
Claims 1-19, 22, 23, and 27-32 are pending in this application and are being examined on the merits.

Answer to Arguments :
The previous nonstatutory double patenting rejection is withdrawn due to Applicant's amendments to the claims, i.e., adding the limitation ““and an optical density (OD) sensor configured to determine the eukaryotic cell density within the bioreactor” to claims 1, 2, 6, and 7, filed on 11/03/2022, and a new nonstatutory double patenting rejection is issued.
	
With respect to the previous rejection of claims 1-19, 22, 23, and 27-32 on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,479,973 in view of Leroux et al., Applicant argues that: “Applicant submits that the feature of an OD sensor configured to determine the eukaryotic cell density within the bioreactor is not described or suggested by claims 1-19 of the '973 patent. While Leroux describes measurement of biomass by determining OD at 633 nm using a separate "Sensor Station," Leroux does not describe or suggest an OD sensor configured to determine the eukaryotic cell density within the bioreactor.” (Also, see p. 8-9 of response filed on 11/03/2022). 
Moreover, regarding the added limitation “and an optical density (OD) sensor configured to determine the eukaryotic cell density within the bioreactor”, Applicant stated that support for the amendments to claims 1, 2, 6, and 7 can be found in the specification, p. 18, lines 31-32 (p. 8  2nd paragraph of Response filed on 11/03/2022).
These arguments are fully considered but are not persuasive for the following reasons:
In this case, page 18, lines 31-32, -continued on page 19, lines 1-5, of Applicant's specification (copied below) disclose:
“Micro-bioreactors can be instrumented with online sensors like pH, dissolved oxygen (DO), dissolved carbon dioxide (DCO2) and optical density (OD) sensors. However, in order to fully characterize the condition of the cell culture, offline sampling to monitor other important culture parameters is generally desirable. Offline sampling for cell viability measurements can be used to ensure that the cell viability remains high during the culture, since CHO cells are very fragile. It would be desirable if cell viability could be measured in real-time as an online sensor in the micro-bioreactor.”.

Leroux et al. teach miniaturized online sensors including Optical Density (OD)/cell/biomass sensor that is integrated within the miniaturized bioreactor to determine OD/cell/biomass concentration and the miniaturized reactor and to provide for real-time monitoring of parameters including pH, dissolved O2, dissolved CO2 and biomass (see p. 2 of PDF, enlarged section of the poster, right-hand column 1st and 2nd paragraphs, and left-hand column Abstract, and 2nd paragraph “Benefits” 2nd bullet point).
Also, as indicated in the double patenting rejection below, according to Stokelman et al. the optical density (OD) sensor of Leroux et al. is configured to determine the eukaryotic cell density within the bioreactor (in-chamber sensors) (See p. 1 and p. 2 the enlarged section of the poster “Experimental  Setup” and related box “SimCellTM Micro Bioreactor Arrays”). Therefore, contrary to Applicant’s arguments Leroux et al., as evidenced by Stokelman et al., teach/suggest/make obvious an OD sensor configured to determine the eukaryotic cell density within the bioreactor (See the double patenting rejection below for details).
In addition, Lee et al. teach a bioreactor in which at least one eukaryotic cell is grown within a liquid medium having a volume of less than about 50 milliliters an optical density (OD) sensor configured to determine the eukaryotic cell density within the bioreactorr (see for example, p. 1402 2nd paragraph). 
Therefore, providing an optical density (OD) sensor configured to determine the eukaryotic cell density within the bioreactor in the methods of operating a bioreactor of claims 1-19 of U.S. Patent No. 10,479,973, would have been obvious based on the teachings of Leroux et al., as evidenced by Stokelman et al., and Lee et al.

Double Patenting Rejection:
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19, 22, 23, and 27-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,479,973 in view of Leroux et al. (March 2006 Conference: Pittcon 2006 At: Orlando, Florida, USA, BioProcessors Project: OPTICAL BIOSENSORS FOR BIOPROCESSING, 2 pages of PDF), as evidenced by Stokelman et al. (High Throughput Cell Culture Experimentation with BioProcessors SimCell™ Platform, AMGEN[Symbol font/0xD2] Poster, 2006, 2 pages of PDF) and Lee et al. (Microscale Controlled Continuous Cell Culture. Vol. 72. No. 09. 2011).
In this case, the species of the methods of operating a bioreactor comprising performing for a period of time, within the bioreactor, a biochemical reaction in which at least one eukaryotic cell is grown within a liquid medium having a volume of less than about 50 milliliters, … the bioreactor comprises a gas inlet conduit and a gas outlet conduit connected to the bioreactor, and a gas bypass conduit that connects the gas inlet conduit and the gas outlet conduit, wherein the gas bypass conduit is external to the bioreactor, wherein the bioreactor comprises at least one online sensor that is in contact with the liquid medium for monitoring viability of the at least one eukaryotic cell, a gas inlet conduit and a gas outlet conduit connected to the bioreactor, and a gas bypass conduit that connects the gas inlet conduit and the gas outlet conduit, wherein the gas bypass conduit is external to the bioreactor, and wherein, during the period of time, a pressure gradient is applied to an inlet of the bioreactor using a pump and/or to an outlet of the bioreactor using a syringe, … and over the entire period of time, the osmolarity of liquid within the bioreactor is maintained within a range of from about 200 osmoles per kilogram of the liquid to about 600 osmoles per kilogram of the liquid, as disclosed by claims 1-19 of U.S. Patent No. 10,479,973, make obvious the methods of operating a bioreactor of claims 1-19, 22, 23 and 27-32 of instant application.
Regarding the limitation “a CO2 sensor configured to determine the CO2 concentration within bioreactor, Leroux et al. teach miniature CO2 sensor that can be integrated within miniaturized bioreactor to determine the CO2 concentration (dissolved CO2) (see p. 2 of PDF, enlarged section of the poster, right-hand column 1st paragraph and Left-hand column Abstract). Therefore, adding a CO2 sensor configured to determine the CO2 concentration within the bioreactor in the methods of operating a bioreactor claims 1-19 of U.S. Patent No. 10,479,973 would have been obvious based on the teachings of Leroux et al. 
Moreover, regarding the newly added limitation “and an optical density (OD) sensor configured to determine the eukaryotic cell density within the bioreactor”, Leroux et al. also teach miniaturized sensors including Optical Density (OD)/cell/biomass sensor that is integrated within the miniaturized bioreactor to determine OD/cell/biomass concentration and the miniaturized reactor and to provide for real-time monitoring of pH, dissolved O2, dissolved CO2 and biomass parameters (see p. 2 of PDF, enlarged section of the poster, right-hand column 1st and 2nd paragraphs, and left-hand column Abstract, and 2nd paragraph “Benefits” 2nd bullet point). 
It should be noted that according to Stokelman et al. the optical density (OD) sensor of Leroux et al. is configured to determine the eukaryotic cell density within the bioreactor (in-chamber sensors) (See p. 1 and p. 2 the enlarged section of the poster “Experimental  Setup” and related box “SimCellTM Micro Bioreactor Arrays”).
Moreover, Lee et al. teach a bioreactor in which at least one eukaryotic cell is grown within a liquid medium having a volume of less than about 50 milliliters an optical density (OD) sensor configured to determine the eukaryotic cell density within the bioreactorr (see for example, p. 1402 2nd paragraph). 
Therefore, providing an optical density (OD) sensor configured to determine the eukaryotic cell density within the bioreactor in the methods of operating a bioreactor of claims 1-19 of U.S. Patent No. 10,479,973, would have been obvious based on the teachings of Leroux et al., as evidenced by Stokelman et al., and Lee et al.

Conclusions:
No claim(s) is allowed at this time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KADE ARIANI whose telephone number is (571)272-6083. The examiner can normally be reached IFP, Monday - Friday, 8:00 AM -4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KADE ARIANI/Primary Examiner, Art Unit 1651